DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 11/23/2020. Claims 5, 7 and 20 are previously cancelled; Claims 10 and 21 are currently cancelled. Claims 31 and 32 are currently added. Claims 1-4, 6, 8, 9, 11-19, 22-32 are pending for examination.

Response to Arguments
2.          Applicant’s arguments filed on 11/23/2020 with respect to claims 1-4, 6, 8, 9, 11-19, 22-32 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 
3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 4-120 and [0135] of the specification appears to express the corresponding structure of the module is a circuit, an application specific integrated circuit (ASIC), or processor. That’s why not rejected under 112(b). But still 112(f) invoked.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
  
6.   Claim 1, 2, 3, 6, 15-17 and 30-32 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 2015/0195732 A1), in view of Lunttila (US 2017/0013490 A1), in view of Tang (US 2020/0296693 A1).

Regarding claim 1, Ouchi teaches a method for wireless communication by a user equipment (UE), comprising:
	receiving one or more downlink signals (first signal) from a first cell (macro cell) explicitly indicating (virtual cell ID/VCID-i.e. explicit indication) the first cell is of a data only cell type (1st carrier type-data only cell type-official notice, macro cell is data only cell type ) ( [0212], in operation of base station and terminal 2, in cell ( a macro cell) for which the first carrier type is set; wherein the first signal is generated (or mapped) based on the virtual cell ID { a value of the virtual cell ID with respect to the cell for which the first carrier type is set} that is set using a higher layer signal.) that does not support system access functionality, reselection functionality( [0208], st carrier type does not support access, reselection functionality.), and functionality including transmission of a measurement reference signal (MRS)( [0217], the cell for which the second carrier type is set, the terminal 2 performs the received power measurement{ reference signal received power (RSRP) measurement- [0146]-BRI, terminal receives RS for measurement (i.e. MRS) } based on at least the second signal; see [0157], instead of on the first signal{that is related to 1st carrier type-see [0212]}. Hence 1st carrier type does not support transmission of MRS.) (Thus terminal is receiving 1st signal from macro cell explicitly indicating 1st carrier type that does not supports access, reselection functionality and transmission of MRS functionality.);
	receiving one or more downlink signals (second signal) from a second cell (small cell) indicating (virtual cell ID/VCID-i.e. indication) the second cell is of an access cell type (2nd carrier type-access cell type-since terminal performs access to the small cell for which 2nd carrier type set-see [0208]) ( [0213], base station transmits a parameter relating to second signal to terminal 2; wherein a virtual cell ID {a value of a virtual cell ID with respect to a cell ( a small cell ) for which second carrier type is set.} is included in a parameter relating to the second signal.) that supports system access functionality, reselection functionality ( [0208], the cell that is set to the second carrier type functions; wherein the terminal 2 performs initial connection/access to the cell for which the second carrier type is set; At that time, the reestablishment/reselection procedure is triggered. Hence 2nd carrier type supports access, reselection ), and functionality including transmission of MRS ( [0217], the cell for which the second carrier type is set, the terminal 2 performs the received power measurement{ reference signal received power (RSRP) measurement- [0146]-BRI, terminal receives RS for measurement (i.e. MRS) } based on at least the second signal. Hence 2nd carrier type supports transmission of MRS.) (Thus terminal is receiving 2nd signal from small cell indicating 2nd carrier type that supports access, reselection functionality and transmission of MRS functionality.);
	communicating with the first cell (macro cell) based on the indication that the first cell is of the data only cell type (1st carrier type) ( [0212], terminal is determining a macro cell for which the first carrier type is set based on 1st signal that includes virtual cell ID with respect to 1st carrier type.) and with the second cell (small cell) based on the indication that the second cell is of the access cell type(2nd carrier type)( [0213], terminal is determining a small cell for which the 2nd carrier type is set based on 2nd signal that includes virtual cell ID with respect to 2nd carrier type.)( [0003], In the communication system, communication between the base station and the terminal,; wherein base station has macro cell and small cell-see [0047]. )(Hence terminal communicating with macro cell and small cell based on indication of 1st carrier type and 2nd carrier type, respectively.).
	Ouchi does not teach receiving configuration information indicating one or more cell types for the UE to perform measurement reporting, wherein the configuration information indicates for the UE to perform measurement reporting for the access type;
	However, in an analogous art, Lunttila teaches receiving configuration information indicating one or more cell types for the UE to perform measurement reporting ( [0048] receiving, at user equipment, from base station, a measurement configuration message for causing the user equipment to perform and report measurements on cells. Wherein [0049], the configuration message comprising information indicating criteria {a type of a cell-see [0050]} for the measurements of the cells.), wherein the configuration information indicates for the UE to perform measurement reporting for the access type ([0048]; [0049], the configuration message comprising information indicating criteria {a type of a cell-see [0050]-SCell that is for access/activate-see [0020]} for the measurements of the cells.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Lunttila and apply them on the teaching of Ouchi to provide a measurment configuration message for causing user equipment served by the base station to perform and report measurements on cells (Abstract; Lunttila).
	Ouchi- Lunttila does not teach based on the configuration information and the indication that the second cell type is the access cell type: measuring one or more MRSs from the second cell of the access cell type, and transmitting one or more measurement reports indicating one or more measurement results of the one or more MRSs; and
	However, in an analogous art, Tang teaches based on the configuration information and the indication that the second cell type is the access cell type:
	measuring one or more MRSs from the second cell of the access cell type ( [0167], Fig. 5, S234-terminal equipment measures the DL reference signal {BRI-RS is . ), and
	transmitting one or more measurement reports indicating one or more measurement results of the one or more MRSs ( [0170], Fig. 5, S236- the terminal equipment sends a measurement report, the measurement report containing a measurement result obtained by measuring, by the terminal equipment, the DL reference signal {BRI-RS is for measurement. So MRS.} sent by candidate serving cell {secondary cell-see [0171]- that is for access/activate-see [0141]}.); and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Tang and apply them on the teaching of Ouchi- Lunttila to provide data transmission efficiency may be improved, and the system performance may be improved(Tang; [0017]).

Regarding claim 2 & 16, Ouchi further teaches wherein the one or more downlink signals comprises a physical broadcast channel (PBCH) ([0037]).

Regarding claim 3 & 17, Ouchi further teaches wherein the access cell type supports functionality including transmission of a primary synchronization signal (PSS), a secondary synchronization signal (SSS)([0036]), a physical broadcast channel (PBCH) ([0037]), MRS ([0217], when the cell for which the second carrier type is set, the terminal 2 performs the received power measurement{ reference signal received power (RSRP) measurement- [0146]-BRI, terminal receives RS for measurement (i.e. MRS) }.), and system information ([0037]);
Regarding claim 6, Ouchi further teaches wherein the one or more downlink signals (1st and 2nd signal) indicate at least one of: an identifier, a physical cell ID (PCI), or a virtual identifier of the cell ([0212]; [0213].).

Regarding claim 15, Ouchi teaches a method for wireless communication by a base station (BS), comprising:
	identifying a first cell (macro cell) as a data only cell type(1st carrier type-data only cell type-obvious, macro cell is data only cell type)( [0212], in operation of base station and terminal 2, in cell ( a macro cell) for which the first carrier type is set; wherein the first signal is generated (or mapped) based on the virtual cell ID { a value of the virtual cell ID with respect to the cell for which the first carrier type is set} that is set using a higher layer signal.) that does not support system access functionality, reselection functionality([0208], the cell that is set to the second carrier type functions; wherein the terminal 2 performs initial connection/access to the cell for which the second carrier type is set; At that time, the reestablishment/reselection procedure is triggered. Hence obvious 1st carrier type does not support access, reselection functionality), and functionality including transmission of  a measurement reference signal (MRS)( [0217], the cell for which the second carrier type is set, the terminal 2 performs the received power measurement{ reference signal received power (RSRP) measurement- [0146]-BRI, terminal receives RS for measurement (i.e. MRS) } based on at least the second signal; see [0157], instead of on the first signal{that is related to 1st carrier type-see [0212]}. Hence 1st carrier type does not support transmission of MRS.);
	transmitting one or more downlink signals(first signal) explicitly indicating (virtual cell ID/VCID-i.e. explicit indication) the first cell(macro cell) is of the data only cell type(1st carrier type-data only cell type-obvious, macro cell is data only cell type) to a user equipment (UE)( [0212], in operation of base station and terminal 2, in cell ( a macro cell) for which the first carrier type is set; wherein the first signal is generated (or mapped) based on the virtual cell ID { a value of the virtual cell ID with respect to the cell for which the first carrier type is set} that is set using a higher layer signal.);
	transmitting one or more downlink signals(second signal) indicating a second cell (small cell) is of an access cell type(2nd carrier type-access cell type-since terminal performs access to the small cell for which 2nd carrier type set-see [0208])( [0213], base station transmits a parameter relating to second signal to terminal 2; wherein a virtual cell ID {a value of a virtual cell ID with respect to a cell ( a small cell ) for which second carrier type is set.} is included in a parameter relating to the second signal) that supports system access functionality, reselection functionality ([0208], the cell that is set to the second carrier type functions; wherein the terminal 2 performs initial connection/access to the cell for which the second carrier type is set; At that time, the reestablishment/reselection procedure is triggered. Hence 2nd carrier type supports access, reselection functionality), and functionality including transmission of MRS ( [0217], the cell for which the second carrier type is set, the terminal 2 performs the received power measurement{ reference signal received power (RSRP) measurement- [0146]-BRI, terminal receives RS for measurement (i.e. MRS) } based on at least the second signal. Hence 2nd carrier type supports transmission of MRS.);
	Ouchi does not teach transmitting configuration information indicating one or more cell types for the UE to perform measurement reporting, wherein the configuration information indicates for the UE to perform measurement reporting for the access type;
	However, in an analogous art, Lunttila teaches transmitting configuration information indicating one or more cell types for the UE to perform measurement reporting ( [0048] receiving, at user equipment, from base station, a measurement configuration message for causing the user equipment to perform and report measurements on cells. Wherein [0049], the configuration message comprising information indicating criteria {a type of a cell-see [0050]} for the measurements of the cells.), wherein the configuration information indicates for the UE to perform measurement reporting for the access type ([0048]; [0049], the configuration message comprising information indicating criteria {a type of a cell-see [0050]-SCell that is for access/activate-see [0020]} for the measurements of the cells.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Lunttila and apply them on the teaching of Ouchi to provide a measurment configuration message for causing user equipment served by the base station to perform and report measurements on cells (Abstract; Lunttila).
	Ouchi- Lunttila does not teach based on the configuration information and the indication that the second cell type is the access cell type: transmitting one or more MRSs from the second cell of the access cell type, and receiving one or more measurement reports indicating one or more measurement results of the one or more MRSs; and
 Tang teaches based on the configuration information and the indication that the second cell type is the access cell type:
	transmitting one or more MRSs from the second cell of the access cell type ( [0167], Fig. 5, S234-terminal equipment measures the DL reference signal {BRI-RS is for measurement. So MRS.} sent by candidate serving cell {secondary cell-see [0171]-that is for access/activate-see [0141]} to obtain a result of measurement. ), and
	receiving one or more measurement reports indicating one or more measurement results of the one or more MRSs ( [0170], Fig. 5, S236- the terminal equipment sends a measurement report, the measurement report containing a measurement result obtained by measuring, by the terminal equipment, the DL reference signal {BRI-RS is for measurement. So MRS.} sent by candidate serving cell {secondary cell-see [0171]- that is for access/activate-see [0141]}.); and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Tang and apply them on the teaching of Ouchi- Lunttila to provide data transmission efficiency may be improved, and the system performance may be improved(Tang; [0017]).

Regarding claim 30, Ouchi teaches an apparatus for wireless communication by a user equipment (UE), comprising:
	means (205-Fig. 2) for receiving one or more downlink signals (first signal) from a first cell (macro cell) explicitly indicating (virtual cell ID/VCID-i.e. explicit indication) the first cell is of a data only cell type (1st carrier type-data only cell type-official notice, macro cell is data only cell type ) ( [0212], in operation of base station and ) that does not support system access functionality, reselection functionality( [0208], the cell that is set to the second carrier type functions; wherein the terminal 2 performs initial connection/access to the cell for which the second carrier type is set; At that time, the reestablishment/reselection procedure is triggered. Hence obvious 1st carrier type does not support access, reselection functionality.), and functionality including transmission of a measurement reference signal (MRS)( [0217], the cell for which the second carrier type is set, the terminal 2 performs the received power measurement{ reference signal received power (RSRP) measurement- [0146]-BRI, terminal receives RS for measurement (i.e. MRS) } based on at least the second signal; see [0157], instead of on the first signal{that is related to 1st carrier type-see [0212]}. Hence 1st carrier type does not support transmission of MRS.) (Thus terminal is receiving 1st signal from macro cell explicitly indicating 1st carrier type that does not supports access, reselection functionality and transmission of MRS functionality.);
	means (205-Fig. 2) for receiving one or more downlink signals (second signal) from a second cell (small cell) indicating (virtual cell ID/VCID-i.e. indication) the second cell is of an access cell type (2nd carrier type-access cell type-since terminal performs access to the small cell for which 2nd carrier type set-see [0208]) ( [0213], base station transmits a parameter relating to second signal to terminal 2; wherein a virtual cell ID {a value of a virtual cell ID with respect to a cell ( a small cell ) .) that supports system access functionality, reselection functionality ( [0208], the cell that is set to the second carrier type functions; wherein the terminal 2 performs initial connection/access to the cell for which the second carrier type is set; At that time, the reestablishment/reselection procedure is triggered. Hence 2nd carrier type supports access, reselection functionality.), and functionality including transmission of MRS ( [0217], the cell for which the second carrier type is set, the terminal 2 performs the received power measurement{ reference signal received power (RSRP) measurement- [0146]-BRI, terminal receives RS for measurement (i.e. MRS) } based on at least the second signal. Hence 2nd carrier type supports transmission of MRS.) (Thus terminal is receiving 2nd signal from small cell indicating 2nd carrier type that supports access, reselection functionality and transmission of MRS functionality.);
	means (201-Fig. 2) for communicating with the first cell (macro cell) based on the indication that the first cell is of the data only cell type (1st carrier type) ( [0212], terminal is determining a macro cell for which the first carrier type is set based on 1st signal that includes virtual cell ID with respect to 1st carrier type.) and with the second cell (small cell) based on the indication that the second cell is of the access cell type(2nd carrier type)( [0213], terminal is determining a small cell for which the 2nd carrier type is set based on 2nd signal that includes virtual cell ID with respect to 2nd carrier type.)( [0003], In the communication system, communication between the base station and the terminal,; wherein base station has macro cell and small cell-see [0047]. )(Hence terminal communicating with macro cell and small cell based on indication of 1st carrier type and 2nd carrier type, respectively.).
	Ouchi does not teach means for receiving configuration information indicating one or more cell types for the UE to perform measurement reporting, wherein the configuration information indicates for the UE to perform measurement reporting for the access type;
	However, in an analogous art, Lunttila teaches means (62-Fig. 6) for receiving configuration information indicating one or more cell types for the UE to perform measurement reporting ( [0048] receiving, at user equipment, from base station, a measurement configuration message for causing the user equipment to perform and report measurements on cells. Wherein [0049], the configuration message comprising information indicating criteria {a type of a cell-see [0050]} for the measurements of the cells.), wherein the configuration information indicates for the UE to perform measurement reporting for the access type ([0048]; [0049], the configuration message comprising information indicating criteria {a type of a cell-see [0050]-SCell that is for access/activate-see [0020]} for the measurements of the cells.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Lunttila and apply them on the teaching of Ouchi to provide a measurment configuration message for causing user equipment served by the base station to perform and report measurements on cells (Abstract; Lunttila).
	Ouchi- Lunttila does not teach means for, based on the configuration information and the indication that the second cell type is the access cell type: measuring one or more MRSs from the second cell of the access cell type, and 
	However, in an analogous art, Tang teaches means for, based on the configuration information and the indication that the second cell type is the access cell type:
	measuring one or more MRSs from the second cell of the access cell type ( [0167], Fig. 5, S234-terminal equipment measures the DL reference signal {BRI-RS is for measurement. So MRS.} sent by candidate serving cell {secondary cell-see [0171]-that is for access/activate-see [0141]} to obtain a result of measurement. ), and
	transmitting one or more measurement reports indicating one or more measurement results of the one or more MRSs ( [0170], Fig. 5, S236- the terminal equipment sends a measurement report, the measurement report containing a measurement result obtained by measuring, by the terminal equipment, the DL reference signal {BRI-RS is for measurement. So MRS.} sent by candidate serving cell {secondary cell-see [0171]- that is for access/activate-see [0141]}.); and
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Tang and apply them on the teaching of Ouchi- Lunttila to provide data transmission efficiency may be improved, and the system performance may be improved(Tang; [0017]).

Regarding claim 31, Ouchi further teaches further comprising: estimating a signal quality between the UE and the first cell of the data only cell type(1st carrier type-[0212]) based on the one or more measurements results of the one or more MRSs from the second cell of the access cell type(2nd carrier type-[0213])( [0146])([0082], channel measurement unit 209 performs the received quality measurement of the first signal in accordance with various pieces of information relating to the measurement configuration which is notified from the measurement control unit 2013{received power measurement-[0072].}).

Regarding claim 32, Ouchi teaches a method for UE to determine a cell type of the cell based on downlink signals and communicate with the cell based on the determination.
	Ouchi- Lunttila does not teach wherein the one or more MRSs are sent by the second cell on-demand, in response to a request from the UE for MRS transmission.
	However, in an analogous art, Tang teaches wherein the one or more MRSs are sent by the second cell on-demand, in response to a request from the UE for MRS transmission([0025], UE send request for RS transmission; [0167], RS is send from candidate(2nd ) serving cell for measurement {RS is for measurement. So MRS}.  ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Tang and apply them on the teaching of Ouchi- Lunttila to provide data transmission efficiency may be improved, and the system performance may be improved(Tang; [0017]).

7.   Claim 4, 8, 9, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 2015/0195732 A1), in view of Lunttila (US 2017/0013490 A1), in view of Tang (US 2020/0296693 A1), in view of Park (US 2015/0296486 A1).
Regarding claim 4 and 19, Ouchi teaches a method for UE to determine a cell type of the cell based on downlink signals and communicate with the cell based on the determination.
	Ouchi- Lunttila- Tang does not teach wherein: the access cell type further supports handover functionality; and the data only cell type supports at least one of: carrier aggregation (CA) functionality, dual connectivity (DC) functionality, or multi-connectivity functionality.
	However, in an analogous art, Park teaches wherein:
the access cell type (Pcell) further supports handover functionality ([0038]; handover for Pcell.); and
the data only cell type (Scell) supports at least one of: carrier aggregation (CA) functionality, dual connectivity (DC) functionality, or multi-connectivity functionality ([0058]; CA for Scell. ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Park and apply them on the teaching of Ouchi- Lunttila- Tang for improving communication capacity, speed, flexibility and/or efficiency (Park; [0003]).

Regarding claim 8, Ouchi teaches a method for UE to determine a cell type of the cell based on downlink signals and communicate with the cell based on the determination.
	Ouchi- Lunttila- Tang does not teach wherein the communicating with the cell based on the determination comprises: including the second cell for at least one of: cell 
	However, in an analogous art, Park teaches wherein the communicating comprises:
	including the second cell (Scell) for at least one of: cell selection or handover ( [0038]; [0035]; PCell for handover. ); and
	ignoring the first cell (Pcell)for at least one of: cell selection or handover ( [0038]; [0035]; PCell for handover; [0058]; SCell for CA. Hence Examiner points out that terminal ignoring the cell for handover if the cell is not PCell/SCell. )
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Park and apply them on the teaching of Ouchi- Lunttila- Tang for improving communication capacity, speed, flexibility and/or efficiency (Park; [0003]).

Regarding claim 9, Ouchi teaches a method for UE to determine a cell type of the cell based on downlink signals and communicate with the cell based on the determination.
	Ouchi- Lunttila- Tang does not teach wherein the communicating with the first cell comprises selecting the first cell as a secondary cell for at least one of: carrier aggregation (CA), dual connectivity (DC), or multi-connectivity based on the indication that the first cell is of the data only cell type
	However, in an analogous art, Park teaches wherein the communicating with the first cell comprises selecting the first cell as a secondary cell for at least one of: carrier aggregation (CA), dual connectivity (DC), or multi-connectivity based on the indication that the first cell is of the data only cell type (Scell) ([0058].).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Park and apply them on the teaching of Ouchi- Lunttila- Tang for improving communication capacity, speed, flexibility and/or efficiency (Park; [0003]).

8.   Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 2015/0195732 A1), in view of Lunttila (US 2017/0013490 A1), in view of Tang (US 2020/0296693 A1), in view of Ng (US 2015/0092768 A1).

Regarding claim 11, Ouchi teaches a method for UE to determine a cell type of the cell based on downlink signals and communicate with the cell based on the determination.
	Ouchi- Lunttila- Tang does not teach further comprising blindly detecting at least one of the one or more MRs from the second cell.
	However, in an analogous art, Ng teaches further comprising
blindly detecting at least one of the one or more MRs from the second cell ([0188]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Ng and apply them on the teaching of Ouchi- Lunttila- Tang to provide Enhances capability for detecting cells, deployed in cluster in order to handle traffic in hotzone (Ng; [0053]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 2015/0195732 A1), in view of Lunttila (US 2017/0013490 A1), in view of Tang (US 2020/0296693 A1), in view of Tsuboi (US 2015/0124731 A1).

Regarding claim 12, Ouchi teaches a method for UE to determine a cell type of the cell based on downlink signals and communicate with the cell based on the determination.
	Ouchi- Lunttila- Tang does not teach wherein: the configuration information comprises a list of identifiers of at least one of the one or more MRs; and the method further comprises monitoring for the one or more MRs based on the list of identifiers.
However, in an analogous art, Tsuboi teaches wherein:
the configuration information comprises a list of identifiers of at least one of the one or more MRs ([0013]; [0021]); and
the method further comprises monitoring for the one or more MRs based on the list of identifiers ([0013]; [0021]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Tsuboi and apply them on the teaching of Ouchi- Lunttila- Tang to provide the system which can perform measurement using a channel state information reference signal efficiently can be provided (Tsuboi; [0029]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 2015/0195732 A1), in view of Lunttila (US 2017/0013490 A1), in view of Tang (US 2020/0296693 A1), in view of Gao_2 (US 2016/0337101 A1).

Regarding claim 14, Ouchi teaches a method for UE to determine a cell type of the cell based on downlink signals and communicate with the cell based on the determination.
	Ouchi- Lunttila- Tang does not teach further comprising determining one or more identifiers of the one or more MRS based on a mapping of sequences of the one or more reference signals to the one or more identifiers.
However, in an analogous art, Gao_2 teaches further comprising
determining one or more identifiers of the one or more MRs based on a mapping of sequences of the one or more reference signals to the one or more identifiers ([0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Gao_2 and apply them on the teaching of Ouchi- Lunttila- Tang to prevent the mutual interferences among the systems due to the resource preemption, improve the measurement performance and the data transmission performance of the LTE system over the unlicensed spectrum resource, and improve the system performance (Gao_2; [0014]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 2015/0195732 A1), in view of Lunttila (US 2017/0013490 A1), in view of Tang (US 2020/0296693 A1), in view of Gao_1 (US 2014/0092861 A1).

Regarding claim 18, Ouchi teaches a method for UE to determine a cell type of the cell based on downlink signals and communicate with the cell based on the determination.
	Ouchi- Lunttila- Tang does not teach wherein a periodicity of at least one of: the PSS, the SSS, the PBCH, or the system information is based on at least one of: configuration information received from a network or the cell type.
However, in an analogous art, Gao_1 teaches wherein a periodicity of at least one of: the PSS, the SSS, the PBCH, or the system information is based on at least one of: configuration information received from a network or the cell type of the BS ([0068]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Gao_1 and apply them on the teaching of Ouchi- Lunttila- Tang to provide interference from the UE to other nearby LPN or UE is reduced, thus achieving higher data throughput for a HetNet deployment and covering an operator's coverage area with high bandwidth connectivity (Gao_1, [0022]; [0003]).

12.   Claim 24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 2015/0195732 A1) in view of Park (US 2015/0296486 A1).
Regarding claim 24, Ouchi teaches a method for UE to determine a cell type of the cell based on downlink signals and communicate with the cell based on the determination.
	Ouchi does not teach wherein: the access cell type further supports handover functionality; and the data only cell type supports at least one of: carrier aggregation (CA) functionality, dual connectivity (DC) functionality, or multi-connectivity functionality.
	However, in an analogous art, Park teaches wherein:
the access cell type (Pcell) further supports handover functionality ([0038]; handover for Pcell.); and
the data only cell type (Scell) supports at least one of: carrier aggregation (CA) functionality, dual connectivity (DC) functionality, or multi-connectivity functionality ([0058]; CA for Scell. ).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Park and apply them on the teaching of Ouchi for improving communication capacity, speed, flexibility and/or efficiency(Park; [0003]).

Regarding claim 28, Ouchi teaches a method for UE to determine a cell type of the cell based on downlink signals and communicate with the cell based on the determination.
	Ouchi does not teach further comprising: making a carrier aggregation configuration decision based on the configured cell types.
 Park teaches further comprising: making a carrier aggregation configuration decision based on the configured cell types (Scell) ([0016]) ([0058]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Park and apply them on the teaching of Ouchi for improving communication capacity, speed, flexibility and/or efficiency (Park; [0003]).

Regarding claim 29, Ouchi teaches a method for UE to determine a cell type of the cell based on downlink signals and communicate with the cell based on the determination.
	Ouchi does not teach further comprising: making a carrier aggregation configuration decision based on the configured cell types.
	However, in an analogous art, Park teaches further comprising:
making a carrier aggregation configuration decision based on the configured cell types (Scell) ([0016]) ([0058]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Park and apply them on the teaching of Ouchi for improving communication capacity, speed, flexibility and/or efficiency (Park; [0003]).

13.   Claims 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 2015/0195732 A1), in view of Zhou (US 2017/0347328 A1).
Regarding claim 25, Ouchi teaches a method for UE to determine a cell type of the cell based on downlink signals and communicate with the cell based on the determination.
	Ouchi does not teach further comprising configuring one or more user equipments (UEs) with a UE-specific reference signal.
However, in an analogous art, Zhou teaches further comprising
configuring one or more user equipments (UEs) with a UE-specific reference signal ([0004]; [0010]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Zhou and apply them on the teaching of Ouchi to provide system overhead and resources can be saved, and flexibility of time and frequency synchronization between the UE and the base station is enhanced (Zhou; [0045]).

Regarding claim 26, Ouchi teaches a method for UE to determine a cell type of the cell based on downlink signals and communicate with the cell based on the determination.
	Ouchi does not teach further comprising: receiving one or more measurement reports from the one or more UEs based on the UE-specific reference signals.
However, in an analogous art, Zhou teaches further comprising
receiving one or more measurement reports from the one or more UEs based on the UE-specific reference signals ([0007]; [0009]).
Zhou and apply them on the teaching of Ouchi to provide system overhead and resources can be saved, and flexibility of time and frequency synchronization between the UE and the base station is enhanced (Zhou; [0045]).

14.   Claims 27 rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 2015/0195732 A1), in view of Zhou (US 2017/0347328 A1), in view of Lim (US 2016/0373990 A1).

Regarding claim 27 further comprising: making a mobility decision based on the one or more measurement reports and the configured cell types.
However, in an analogous art, Lim teaches further comprising:
making a mobility decision based on the one or more measurement reports and the configured cell types ([0139]; Fig. 7. ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention was made to take the teaching of Lim and apply them on the teaching of Ouchi- Zhou for improving execution performance about measurement of a terminal (Lim; [0007]).

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for        the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16.   Claims 22, 23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ouchi (US 2015/0195732 A1).

Regarding claim 22, Ouchi teaches a method for wireless communication by a wireless node, comprising:
	determining cell types(1st and 2nd carrier type) of one or more cells (macro cell and small cell) of one or more base stations(Base station) (BSs), wherein determining the cell types includes:
	determining a first cell(small cell) is of an access cell type(2nd carrier type-access cell type-since terminal performs access to the small cell for which 2nd carrier type set-see [0208])( [0213], base station transmits a parameter relating to second signal to terminal 2; wherein a virtual cell ID {a value of a virtual cell ID with respect to a cell ( a small cell ) for which second carrier type is set.} is included in a parameter relating to the second signal) that supports system access functionality and reselection functionality([0208], the cell that is set to the second carrier type functions; wherein the terminal 2 performs initial connection/access to the cell for which the second carrier type is set; At that time, the reestablishment/reselection procedure is triggered. Hence 2nd carrier type supports access, reselection functionality); and
	determining a second cell(macro cell) is of a data only cell type(1st carrier type-data only cell type-obvious, macro cell is data only cell type) that does not support system access functionality, reselection functionality([0212], in operation of base station and terminal 2, in cell ( a macro cell) for which the first carrier type is set; wherein the first signal is generated (or mapped) based on the virtual cell ID { a value of the virtual cell ID with respect to the cell for which the first carrier type is set} that is set using a higher layer signal), and functionality including transmission of a measurement reference signal (MRS)( [0217], the cell for which the second carrier type is set, the terminal 2 performs the received power measurement{ reference signal received power (RSRP) measurement- [0146]-BRI, terminal receives RS for measurement (i.e. MRS) } based on at least the second signal; see [0157], instead of on the first signal{that is related to 1st carrier type-see [0212]}. Hence 1st carrier type does not support transmission of MRS); and
	configuring at least the first cell(small cell) as the first access cell type(2nd carrier type)([0213]) and at least the second cell(macro cell) as the second data only cell type (1st carrier type)([0212]).

Regarding claim 23, Ouchi further teaches wherein the access cell type supports functionality including transmission of at least one of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), MRS ([0217], when the cell for which the second carrier type is set, the terminal 2 performs the received power measurement{ reference signal received ), and system information;

----- Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/MEHEDI S ALEY/Examiner, Art Unit 2415          

                                                                                                                                                                                              /JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415